

116 HR 8057 IH: Healthy Soil, Resilient Farmers Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8057IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. Spanberger introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Consolidated Farm and Rural Development Act with respect to the conservation loan and loan guarantee program.1.Short titleThis Act may be cited as the Healthy Soil, Resilient Farmers Act of 2020. 2.Conservation loan and loan guarantee program(a)DefinitionsSection 304(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924(b)) is amended—(1)in paragraph (2), by inserting or a soil health transition plan after conservation plan; and(2)by adding at the end the following:(4)Soil health transition loanThe term soil health transition loan means a qualified conservation loan with respect to which the applicable qualified conservation project addresses provisions of a soil health transition plan.(5)Soil health transition planThe term soil health transition plan means a comprehensive, whole-farm plan, approved by the Secretary, that, for a farming or ranching operation, identifies the conservation activities that will be addressed with loan funds provided or guaranteed under this section to assist the borrower in making a transition to a farming or ranching production and conservation system that includes one or more of the following:(A)Cover cropping or other continuous living cover systems.(B)Resource-conserving crop rotation, as defined in section 1240L(d)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24).(C)Advanced grazing management, including management-intensive rotational grazing, as defined in section 1240L(d)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24).(D)Certified organic production under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.). (E)Such other soil health management systems, including systems to increase soil carbon levels, as the Secretary may designate..(b)EligibilitySection 304(c)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924(c)(2)) is amended by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (C).(c)PrioritySection 304(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924(d)) is amended—(1)in paragraph (2), by striking ; and and inserting a semicolon;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)farmers or ranchers whose farm or ranch land is subject to the jurisdiction of an Indian tribe..(d)Administrative provisionsSection 304(f) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924(f)) is amended—(1)by striking The Secretary and inserting the following: (1)In generalThe Secretary; and(2)by adding at the end the following:(2)Soil health transition loans(A)Limitations permittedIn making or guaranteeing soil health transition loans under this section, the Secretary may limit eligibility to individuals and entities described in subsection (d).(B)Waiver of principal and interestThe Secretary shall establish terms and conditions for making or guaranteeing soil health transition loans under this section that waive principal and interest repayment for up to three years from the date on which the loan is made or guaranteed in order for the borrower to make a satisfactory transition to the farming or ranching production and conservation system to be adopted under the soil health transition plan..